The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 11 November 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-3, 6-10, 12-16, 19-20 are pending.
Claims 4-5, 11, 17-18 are cancelled.
Claim 1-3, 6-10, 12-16, 19-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-3, 6-10, 12-16, 19-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-3, 6-10, 12-16, 19-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 10 / 16, the claim recites a method  / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 10 / 16, in part, recites 
 “generating …. a first model comprising a generalized matrix factorization model, the generalized matrix factorization model configured to determine one or more latent factors of one or more payment transactions involvinq a payment account of a user based on first transaction data associated with the one or more payment transactions, wherein generatin the first model comprises: training the first model based on the first transaction data, wherein training the first model comprises: applyinq a first reqularization function to the first transaction data that is provided as input to an input layer of the first model; generating …. a second model comprising a deep neural network model, the deep neural network model comprising a plurality of hidden layers, wherein generating the second model comprises: traininq the second model based on second transaction data associated with the one or more payment transactions, wherein the second transaction data comprises merchant transaction data associated with a merchant and user transaction data associated with the user, and wherein traininq the second model comprises: applying a second regularization function to the merchant transaction data associated with the merchant and the user transaction data associated with the user that is provided as input to an input layer of the second model; generating …. a combined model, wherein the combined model comprises a combination of the first model, the second model, and a data input, wherein the data input comprises feature data associated with one or more features to be provided to a data input laver of the combined model, wherein generating the combined model comprises; concatenating the first model, the second model, and the data input; and generating …. an output of the combined model, wherein the output of the combined model comprises feature data associated with one or more features of one or more payment transactions to be conducted using the payment account of the use” (mental process), and “determining …. a rating for the payment account of the user based on the output of the combined model , wherein the rating comprises an indication that the payment account will be used to conduct a plurality of payment transactions involving” (Organizing Human Activity).
The limitation “generating …. a first model comprising a generalized matrix factorization model, the generalized matrix factorization model configured to determine one or more latent factors of one or more payment transactions involvinq a payment account of a user based on first transaction data associated with the one or more payment transactions, wherein generatin the first model comprises: training the first model based on the first transaction data, wherein training the first model comprises: applyinq a first reqularization function to the first transaction data that is provided as input to an input layer of the first model; generating …. a second model comprising a deep neural network model, the deep neural network model comprising a plurality of hidden layers, wherein generating the second model comprises: traininq the second model based on second transaction data associated with the one or more payment transactions, wherein the second transaction data comprises merchant transaction data associated with a merchant and user transaction data associated with the user, and wherein traininq the second model comprises: applying a second regularization function to the merchant transaction data associated with the merchant and the user transaction data associated with the user that is provided as input to an input layer of the second model; generating …. a combined model, wherein the combined model comprises a combination of the first model, the second model, and a data input, wherein the data input comprises feature data associated with one or more features to be provided to a data input laver of the combined model, wherein generating the combined model comprises; concatenating the first model, the second model, and the data input; and generating …. an output of the combined model, wherein the output of the combined model comprises feature data associated with one or more features of one or more payment transactions to be conducted using the payment account of the use”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “generating”, in the limitation citied above could be performed by human analyzer using paper / pen / calculator (e.g., a financial transaction analyzer can generate data models to mitigate transaction risk), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitations of “determining …. a rating for the payment account of the user based on the output of the combined model , wherein the rating comprises an indication that the payment account will be used to conduct a plurality of payment transactions involving”, as drafted, is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity - fundamental economic principles or practices  (including hedging, insurance, mitigating risk), but for the recitation of generic computer components.  That is, other than reciting a computing device, the limitation is directed to organizing human activity, see MPEP 2106.04(a)(2) II. Certain Methods of Organizing Human Activity. A. Fundamental Economic Practices or Principles …  An example of a case identifying a claim as reciting a fundamental economic practice is Bilski v. Kappos, 561 U.S. 593, 609, 95 USPQ2d 1001, 1009 (2010). The fundamental economic practice at issue was hedging or protecting against risk. The applicant in Bilski claimed "a series of steps instructing how to hedge risk," i.e., how to protect against risk. 561 U.S. at 599, 95 USPQ2d at 1005. The method allowed energy suppliers and consumers to minimize the risks resulting from fluctuations in market demand for energy. The Supreme Court determined that hedging is "fundamental economic practice" and therefore is an "unpatentable abstract idea." 561 U.S. at 611-12, 95 USPQ2d at 1010.  If a claim limitation, under its broadest reasonable interpretation, cover fundamental economic principles or practices(including hedging, insurance, mitigating risk), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 10 recites the additional elements: generic computer elements (processor), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 10 / 16 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-3, 6-9 / 12-15 / 19-20 are dependent on claim 1 / 10 / 16 and include all the limitations of claim 1 / 10 / 16. Therefore, claims 2-3, 6-9 / 12-15 / 19-20 recite the same abstract ideas. 
With regards to claims 2-3, 6-9 / 12-15 / 19-20, the claim recites further limitation on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.






Response to Argument

Applicant’s arguments filed 11 November 2022 has been fully considered but they are not fully persuasive. 
Regarding 101 rejections, Applicant argued that (p.16)

    PNG
    media_image1.png
    207
    960
    media_image1.png
    Greyscale

Examiner replies: The invention claimed is using data analysis model for rating user payment account.  This is a process that could be performed by human to organize human activity, thus is an abstract idea.  Computing device cited in the claims is used for implementing the abstract idea and does not provide anything significantly more to the abstract idea.  The claims are not patent eligible.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number 571-272-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128